Citation Nr: 0732903	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-42 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right shoulder injury, including thoracic 
outlet syndrome.

2.  Entitlement to an earlier effective date for the 
evaluation of 10 percent for service-connected residuals of a 
left index finger (non-dominant) injury.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1974 to May 1978.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2004 
rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, among other things, 
increased the rating assigned for the residuals of a left 
index finger injury to 10 percent disabling, effective June 
18, 2003; continued the 10 percent rating assigned for 
residuals of a right shoulder injury, including thoracic 
outlet syndrome.

On his November 2004 Form 9, the veteran requested a hearing 
before the Board.  In October 2006, he requested to 
reschedule his Travel Board hearing.  He did not appear at 
the rescheduled February 2007 Travel Board hearing and good 
cause has not been shown

In an April 2007 statement, the veteran and his 
representative contended that the 1979 rating decision 
contained a clear and unmistakable error since it failed to 
establish a compensable evaluation for residuals of a 
fracture of the base of 1st phalanx, left index finger.  In 
the same statement, the veteran's representative indicated 
that the veteran submitted a timely substantive appeal in 
regards to the issue seeking service connection for a right 
knee disorder.  These matters have not been addressed by the 
RO; are not before the Board; and are referred to the RO for 
further action.  


FINDINGS OF FACT

1.  The veteran's right shoulder is his major shoulder.

2.  The veteran's right thoracic outlet syndrome was not 
shown to result in more than moderate incomplete paralysis of 
the long thoracic nerve; limitation of arm motion below 
shoulder level was not shown.

3.  An unappealed August 1979 rating decision granted service 
connection and assigned a noncompensable rating for residuals 
of a left index finger injury effective May 28, 1978. 

4.  On June 18, 2003, the RO received the veteran's claim 
seeking a compensable rating for residuals of a left index 
finger injury.  

5.  Prior to June 18, 2003, it was not factually 
ascertainable from the record that the veteran's residuals of 
left index finger injury had manifestations warranting a 
compensable rating.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for residuals of a right 
shoulder injury, including thoracic outlet syndrome is not 
warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code (Code) 5201, 
§ 4.124a, Code 8519 (2007).

2.  An effective date prior to June 18, 2003, for a 
compensable rating for residuals of a left index finger 
injury is not warranted. 38 U.S.C.A. §§ 5110, 7105 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claims prior to the initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A July 2003 letter explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  While the July 2003 letter did 
not advise the veteran verbatim to submit everything he had 
pertinent to his claims, it explained the type of evidence 
necessary to substantiate his claims and asked him to submit 
any such evidence.  This was equivalent to advising him to 
submit everything in his possession pertinent to the claims.  
While he was not provided prior notice regarding effective 
dates of awards, the purpose of this notice was fulfilled 
when an increased rating was granted and an effective date 
was assigned; he is exercising the opportunity to contest the 
effective date assigned, and is not prejudiced by any notice 
deficiency (including in timing) earlier in the process. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  An April 2005 statement of the case (SOC) outlined 
the regulation implementing the VCAA; and notified of what 
the evidence showed, of the governing legal criteria, and of 
the bases for the denial of the claims.  The SOC also advised 
the veteran of the specific criteria regarding effective 
dates and readjudicated the matter. See 38 U.S.C.A. § 7105.  
While complete notice was not provided prior to the initial 
adjudication of the claims, such defect does not affect the 
essential fairness of the adjudication process.  The veteran 
has received all critical notice, and has had ample 
opportunity to participate in the adjudicatory process.  The 
veteran is not prejudiced by any technical notice timing or 
content defect that may have occurred earlier, nor is it 
otherwise alleged.

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  VA has 
arranged for the veteran to be examined.  The veteran has not 
identified any pertinent records that are outstanding.  VA's 
duty to assist is met.  Evidentiary development is complete 
to the extent possible.  It is not prejudicial for the Board 
to proceed with appellate review.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).

II.  Factual Background

In an August 1979 rating decision, service connection was 
granted for residuals of a right shoulder injury, including 
thoracic outlet syndrome, and assigned a 20 percent rating 
effective May 28, 1978.  Service connection was also granted 
for residuals of a left index finger injury, and assigned a 0 
percent rating effective May 28, 1978.  A May 1981 rating 
decision decreased the rating assigned for residuals of a 
right shoulder injury from 20 percent to 10 percent 
disabling, effective August 1, 1981.   

In a statement received June 18, 2003, the veteran raised 
claims seeking service connection for a right knee disorder 
and increased ratings for residuals of right shoulder and 
left index finger injuries.  

On September 2003 VA examination, the veteran had complaints 
of intermittent right shoulder pain since his initial 
shoulder injury in 1974.  He indicated that his right 
shoulder pain was related to certain positions or excessive 
use.  He reported that he had pain in the right shoulder 
approximately 15-20 days out of 30.  He also reported 
stiffness, instability, fatigability, and lack of endurance 
of the right shoulder.  He stated that he had numbness to the 
right hand when he elevated the right shoulder to or about 90 
degrees.  He denied swelling, heat, redness, or locking to 
the right shoulder.  It was noted that he was right hand 
dominant.  The veteran indicated that he had periods of 
flare-ups, in which pain increased to 5-6/10 about once a 
month lasting 5-7 days.  He stated that there was a period of 
about 4 weeks last spring in which the pain was so severe 
(10/10 on the pain scale) that he had difficulty sleeping, 
working, or moving the right arm.  He did not seek medical 
attention.  Precipitating factors for the flare-ups included: 
working over head, certain positions, and heavy lifting.  
Alleviating factors included: rest and BC Powder.  The flare-
ups resulted in additional limitation of motion or functional 
ability in that he had difficulty using his right arm.  He 
did not use braces.  There was no history of dislocation or 
recurrent subluxation, and no history of any constitutional 
symptoms for inflammatory arthritis.  The effect on his 
occupation as an auto mechanic was that he had difficulty 
working under the dash on cars, working with the right arm 
overhead, or lifting objects over approximately 25 pounds.  
He had pain when he did yard work.  

There was no objective evidence of deformity, edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement, guarding of movement to the right 
shoulder.  There was objective evidence of painful motion or 
popping.  Range of motion studies revealed that extension was 
to 50 degrees; flexion was to 160 degrees; abduction was to 
140 degrees; internal rotation was to 70 degrees; and 
external rotation was to 60 degrees.  X-rays of the left 
shoulder showed good rotation of the shoulder and the 
glenohumeral joint was normal.  There was a small spur off of 
the acromion which could impinge on the rotator cuff.  The 
diagnoses included acromioclavicular arthropathy with type 2 
acromion and no evidence of thoracic outlet syndrome 
radiographically or on EMG/NCS.  

In regards to his left finger, the veteran denied seeking 
medical attention since his discharge from the military.  He 
had complaints of intermittent aching to the left finger 
since 1973.  The pain was worse in cold weather.  He had pain 
in the left index finger approximately 4-6 times per year 
lasting 7-10 days.  He rated the pain as 6/10 on the pain 
scale.  He had a weak hand grasp when he had pain.  On 
physical examination, there was no edema, deformity, 
tenderness, erythema, tremor, clubbing, cyanosis, or skin 
breakdown.  Range of motion studies revealed 
metacarpophalangeal extension was to 20 degrees and flexion 
was to 70 degrees; proximal interphalangeal extension was to 
90 degrees; and distal interphalangeal extension was to 70 
degrees.  The diagnosis was left index fracture in 1973 with 
current normal x-ray.  

On his November 2004 Form 9, the veteran indicated that a 
prior 10 percent rating for his left index finger had been 
taken away because it was not his dominant hand.  As a 
mechanic, he used both hands equally.  He also indicated that 
his right shoulder affected his ability to work overhead or 
hold his right arm out or extended.  

Treatment records received in August 2005 (dated from May 
2003 to November 2005) from Shreveport VA Medical Center 
(VAMC), included an October 2003 neurology consult.  The 
veteran had complaints of numbness of the right upper 
extremity when holding the right arm for a period of time 
above the head.  On physical examination, he was in no 
apparent distress.  There was no muscle atrophy or apparent 
sensation impairment.  DTR's were 2+ symmetrical on both 
upper extremities.  Tinel's and phalen's testing were 
negative.  There was a decrease of radial pulses on the 
abduction test bilaterally without numbness.  Range of motion 
of the right shoulder was within normal limits with a popping 
feeling.  After nerve conduction and electromyographic 
studies, the impression was right carpal tunnel syndrome; no 
evidence of thoracic outlet syndrome on the 
neurophysiological study; and mild thoracic outlet syndrome 
could not be ruled out by electrophysiological studies.  

On October 2005 VA examination, the veteran had complaints of 
pain in the right shoulder.  He did not have swelling, heat, 
or redness.  He reported instability when he used his arm 
overhead.  He did not have locking.  He complained of 
fatigability, lack of endurance, and intermittent numbness.  
He did not have flare-ups, but his arm bothered him on a 
daily basis.  As an auto mechanic, he frequently would use 
his arm overhead.  When he used his arm overhead, he would 
get tired, weak, and numb.  He also would wake up with his 
arm and hand numb.  Physical examination of the right 
shoulder indicated that the joint was not painful.  The 
shoulder was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive movement.  
There was no incoordination or movement.  There was no 
objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding of movement.  His gait was normal.  
There were no functional limitations on standing or walking.  
There was no ankylosis of any joint and no evidence of 
inflammatory arthritis.  Range of motion studies revealed 
that forward flexion of the right shoulder was 0 to 170 
degrees; abduction was 0 to 170 degrees; external rotation 
was 0 to 90 degrees; and internal rotation was 0 to 90 
degrees.  There was no change in range of motion with active, 
passive, or repetitive range of motion.  

Tinel's sign was positive on the right and negative on the 
left.  Medial nerve compression test was positive on the 
right and negative on the left.  He had normal 10 g 
monofilament sensation to the fingers; normal vibratory 
sensation to the fingers; normal position sense to the 
fingers; and no atrophy of either arm.  His hand grip was 
strong and equal bilaterally.  Biceps and triceps were 2+ and 
equal bilaterally.  No pulse difference was felt to the 
radial pulse with movement of the shoulder or with elevation 
of the shoulder an arm above the head.  It was the examiner's 
opinion that there was no additional functional impairment on 
the basis of fatigue, incoordination, pain, or weakness and 
the examiner indicated that he would be resorting to 
speculation if he described any additional range of motion 
loss during flare up or after repeated use.  The diagnosis 
included thoracic outlet syndrome of the right arm and right 
acromioclavicular joint traumatic arthritis.  

III.  Criteria and Analysis

Increased Rating

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7. 

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

In rating disabilities involving the extremities, a 
distinction is made between the major (dominant) and the 
minor extremities.  As the veteran is right-handed, his right 
shoulder is major.

The veteran's major shoulder disability is currently rated 
under Code 8519 (for paralysis of the long thoracic nerve).  
Under this Code, moderate incomplete paralysis of the major 
extremity long thoracic nerve warrants a 10 percent rating, 
and severe incomplete or complete (inability to raise arm 
above shoulder level, winged scapula deformity) paralysis 
warrants a 20 percent rating.  38 C.F.R. § 4.124a.  A note 
following provides that ratings under this code are not to be 
combined with lost motion above the shoulder level.

Here, there was no evidence of more than moderate incomplete 
paralysis of the long thoracic nerve.  The veteran had 
complaints of pain in the right shoulder.  When he used his 
arm overhead, he reported instability, fatigability, lack of 
endurance, and intermittent numbness.  The objective evidence 
shows that the veteran was able to lift his left arm above 
his head and had mild thoracic outlet syndrome.  Severe 
incomplete paralysis of the long thoracic nerve has not been 
shown to warrant a 20 percent rating.  While the disability 
could alternatively (but not in combination; see Note 
following Code 8519) be rated under Code 5201 (for limitation 
of arm motion), a 20 percent rating under this code requires 
limitation at the shoulder level (i.e., 90 degrees).  Here, 
the most recent range of motion studies showed that forward 
flexion was 0 to 170 degrees; abduction was 0 to 170 degrees; 
external rotation was 0 to 90 degrees; and internal rotation 
was 0 to 90 degrees.  (See October 2005 VA examination).  It 
was also noted that the shoulder was not additionally limited 
by pain, fatigue, weakness, or lack of endurance following 
repetitive movement.  There was no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement.  Therefore, a 20 percent rating under Code 5201 is 
not warranted.  Other diagnostic codes for rating shoulder 
disability, 5200, 5202, 5203, do not apply, as the pathology 
required (ankylosis, malunion, nonunion, dislocation) is not 
shown. 38 C.F.R. § 4.71a.

The assignment of an extra-schedular rating was considered in 
this case under 38 C.F.R. § 3.321(b)(1); however, the record 
contains no objective evidence that the residuals of a right 
shoulder injury, including thoracic outlet syndrome has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  Accordingly, the Board finds that the 
impairment resulting from the veteran's right shoulder 
disorder is appropriately compensated by the 10 percent 
disability rating.

There is a preponderance of the evidence against the 
veteran's claims.  Accordingly, they must be denied.

Earlier Effective Date

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance (emphasis added), or a 
claim for increase will be date of receipt of the claim or 
the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of 
an increase in disability compensation shall be the earliest 
date as of which it was factually ascertainable that an 
increase in disability had occurred, if a claim was received 
within one year from such date; otherwise, the effective date 
shall be the date of receipt of claim. 38 C.F.R. § 
3.400(o)(2).  When considering the appropriate effective date 
for an increased rating, VA must consider the evidence of 
disability during the period one year prior to the 
application. See Hazan v. Gober, 10 Vet. App. 511 (1997).

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. § 3.1(p).  Under 38 C.F.R. § 3.155(a), the 
submission of certain medical records may constitute an 
"informal claim" for an increase in disability compensation.  
In addition, 38 C.F.R. § 3.157(b)(1) specifies that where, as 
here, a claimant's formal claim for compensation already has 
been allowed, receipt of, inter alia, an examination or 
hospitalization by VA will be accepted as a claim for 
increase filed on the date of the examination or treatment.

Thus, the applicable statutory and regulatory provisions 
require that the Board look to all communications in the 
claims file that may be interpreted as applications or claims 
- formal and informal - for increased benefits, and then to 
all other evidence of record to determine the "earliest date 
as of which," within the year prior to the claim, the 
increase in disability was factually ascertainable. See 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.155(a), 3.400(o)(2).  
As shown, in February 2004, the Board reviewed the evidence 
of record and made such a determination, finding that a 10 
percent rating was warranted for residuals of a left index 
finger injury from June 18, 2003.

In his April 2004 notice of disagreement and in a September 
2006 statement, the veteran and his representative contend 
that the 10 percent evaluation for the left index finger 
should be retroactive to 1984.  The veteran believed that the 
rating for residuals of a left index finger injury were 
originally rated as 10 percent disabling and reduced to 0 
percent disabling in 1984.  The veteran and his 
representative indicated that this condition has had the same 
manifestations since he left active duty and, therefore, the 
10 percent evaluation effective date should be restored back 
to 1984.   

The Board notes that the veteran's left index finger was 
never assigned a 10 percent rating prior to June 18, 2003.  
Given that the veteran claims that the current residuals of 
the left index finger injury were present since he left 
active duty, it appears that he is actually seeking a 
compensable rating be retroactive to May 28, 1978 (the day 
following the date of his separation from service.)  The 
veteran did not appeal the August 1979 rating decision which 
granted service connection for residuals of a left index 
finger injury, rated noncompensable.  Chronologically, the 
earliest document in the claims file received after the 
August 1979 rating decision that could be construed as a 
claim for an increased rating is the veteran's application 
for an increased rating received on June 18, 2003.  Under the 
controlling law and regulations, the Board must review the 
evidence dating back to June 2002, to determine if there was, 
within the year prior to the claim, an earlier date as of 
which an increase in disability (to a severity warranting a 
compensable rating) was factually ascertainable from the 
record. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.155(a), 
3.400(o)(2).  Here, there is no such evidence and on 
September 2003 VA examination, the veteran indicated that he 
denied seeking medical attention since his discharge from the 
military.  

Diagnostic Code 5229 indicates that a noncompensable rating 
is warranted for limitation of motion of either index or long 
finger if there is a gap of less than one inch (2.5 cm.) 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, and; 
extension is limited by no more than 30 degrees.  A 10 
percent rating is warranted for limitation of motion of 
either index or long finger if there is a gap of one inch or 
more between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
or; with extension limited by more than 30 degrees.  Here, 
prior to June 18, 2003, there is no competent evidence 
showing motion limitations sufficient to satisfy the criteria 
for a 10 percent rating for residuals of a left index finger 
injury under Code 5229.  Consequently, there is no 
evidentiary basis for awarding a compensable rating for 
residuals of a left index finger injury prior to June 18, 
2003.

There is a preponderance of evidence against this claim.  
Accordingly, it must be denied.




ORDER

A rating in excess of 10 percent for residuals of a right 
shoulder injury, including thoracic outlet syndrome is 
denied.

A compensable rating for right hip disability prior to June 
13, 2003, is denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


